Case 2:20-cv-02576-CCC-MF Document 76 Filed 06/14/21 Page 1 of 1 PageID: 1610
                                                                            WILLIAM P. DENI, JR.
                                                                            Director

                                                                            Gibbons P.C.
                                                                            One Gateway Center
                                                                            Newark, New Jersey 07102-5310
                                                                            Direct: (973) 596-4853 Fax: (973) 639-8373
                                                                            wdeni@gibbonslaw.com




                                                  June 14, 2021

VIA ECF

Honorable Mark Falk, U.S.M.J.
United States District Court
District of New Jersey
U.S. Post Office & Courthouse Building
One Federal Square
Newark, New Jersey 07101

           Re: IN RE SUGAMMADEX,
               Civil Action No. 20-2576 (CCC) (MF) (CONSOLIDATED)

Dear Judge Falk:

        This firm represents Plaintiffs in the above-referenced consolidated action. We write,
jointly with counsel for Defendants, to respectfully request that the Court approve the following
modifications to the Scheduling Order, ECF No. 50, that have been agreed to by all parties:

           1. The deadline for substantial completion of document production shall be extended
              from June 18, 2021, to July 9, 2021;

           2. The deadline to amend pleadings shall be extended from July 16, 2021, to August 6,
              2021; and

           3. The parties shall not serve additional document requests absent mutual agreement or
              good cause.

        If the foregoing meets with the Court’s approval, the parties respectfully request that the
Court “So Order” this letter and have it filed on the docket. We thank the Court for its time and
attention to this matter and remain available at the Court’s convenience to address any questions
or concerns.

                                                  Respectfully submitted,


                                                  s/ William P. Deni, Jr.
                                                  William P. Deni, Jr.

cc: All counsel of record (via ECF)




Newark New York Trenton Philadelphia Wilmington                                 gibbonslaw.com
